IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 26, 2008
                                     No. 07-50594
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

JASPER THOMAS CHAVEZ

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 6:03-CR-155-ALL


Before HIGGINBOTHAM, STEWART, and ELROD, Circuit Judges.
PER CURIAM:*
       Jasper Thomas Chavez appeals the 24-month sentence imposed upon
revocation of his supervised release term. Finding no error, we affirm.
       Chavez contends that the district court failed to articulate specific reasons
for imposing a sentence that exceeded the advisory guidelines range of three to
nine months. Because Chavez raised no objection in the district court, we review
for plain error. See United States v. Izaguirre-Losoya, 219 F.3d 437, 441 (5th
Cir. 2000). Under plain error review, “we may correct forfeited errors only if ‘(1)


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                    No. 07-50594

there is an error, (2) that is clear or obvious, and (3) that affects [the defendant's]
substantial rights.’” Id. (quoting United States v. Ferguson, 211 F.3d 878, 886
(5th Cir. 2000)). “Even if those factors are met . . . correction of the error is
discretionary and this court ‘will not exercise that discretion unless the error
seriously affects the fairness, integrity, or public reputation of judicial
proceedings.’” Id. (quoting Ferguson, 211 F.3d at 886).
      Even if we assume arguendo that the failure of the district court to
articulate reasons for imposing the sentence constitutes error that is plain, we
find no reason to reverse. The sentence imposed was within the applicable
statutory maximum of 24 months. Further, Chavez previously violated his
supervised release conditions but was allowed to continue on supervision. The
probation officer made adjustments, including the suspension of drug testing, to
accommodate Chavez’s employment.              Despite these prior accommodations,
Chavez drove while intoxicated and was in an accident that occurred while he
was driving a van owned by his employer.             He then failed to report his
subsequent arrest to his probation officer. Given these facts, the district court
reasonably could have concluded that a substantial sentence was needed to
provide appropriate punishment and deterrence and to protect the public. See
18 U.S.C. § 3553(a)(1), (2)(A)-(C).      We have affirmed revocation sentences
exceeding the advisory range up to the statutory maximum under standards
more generous than plain error. See, e.g., United States v. Hinson, 429 F.3d 114,
120 (5th Cir. 2005). For these reasons, we conclude that any district court error
in failing to articulate reasons for the sentence did not affect Chavez’s
substantial rights, nor would such error warrant the exercise of our discretion
to correct it. See Izaguirre-Losoya, 219 F.3d at 441-42.
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                          2